Citation Nr: 1023832	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-31 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound, left arm.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for foot injuries.

6.  Entitlement to service connection for an acquired 
psychiatric disability to include posttraumatic stress 
disorder (PTSD) and depressive disorder not otherwise 
specified.

7.  Entitlement to service connection for cold injury, left 
leg and right foot.

8.  Entitlement to service connection for injuries to eyes 
and scalp.

9.  Entitlement to service connection for shell fragment 
wound, throat and chin.

10.  Entitlement to service connection for a dental 
condition, including as due to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION


The Veteran served on active duty from May 1951 to May 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In November 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In January 2010, he 
testified at a hearing before the undersigned acting Veterans 
Law Judge at the RO.  Transcripts of both hearings have been 
associated with the claims file.

The rating decision on appeal, in part, denied service 
connection for PTSD.  The record reflects diagnoses of PTSD 
and depressive disorder not otherwise specified.  In view of 
the recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), it is in the judgment of the Board that the 
Veteran's claim is more appropriately framed to in a broader 
manner as expressed above to incorporate all the acquired 
psychiatric disorders from which the Veteran suffers.

The issues of entitlement to service connection for sleep 
apnea and entitlement to service connection for a colon 
condition have been raised by the Veteran in a July 2007 
statement, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), in this case the RO.  Therefore, 
the Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Further development of the evidence is necessary regarding 
the issues on appeal.  The Board is cognizant of the fact 
that the majority of the Veteran's service records are 
missing and are presumed to have been destroyed during a 1973 
fire at the NPRC.  The Board, nonetheless, will make all 
efforts to ensure that the Veteran is receiving all the 
assistance he is due in the establishment of his claims.  

Initially, the Board notes that recent VA treatment records 
have not yet been associated with the claims file.  The 
Veteran is receiving mental health treatment at the Veterans 
Health Clinic at Gloucester County located in Sewell, New 
Jersey.  Furthermore, he is receiving medical care at the 
Philadelphia VAMC, and he is being treated at the Lebanon 
VAMC.  Updated records must be associated with the claims 
file, as directed below.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990) (all relevant VA treatment records that 
could potentially be helpful in resolving the veteran's claim 
should be obtained).  

In addition to the foregoing, the RO must inquire regarding 
private treatment for any of the disabilities for which the 
Veteran is seeking service connection.  He has submitted a 
March and November 2009 statements from the Family & 
Psychological Services, Inc., indicating that he had been 
seen 44 times for individual therapy sessions and 75 times 
for group therapy sessions.  Previously a June 2006 statement 
from that same facility was submitted.  The RO should attempt 
to obtain all treatment records from that facility and any 
other private provider regarding the Veteran and associate 
them with the claims file.  Regarding all identified 
providers, the RO must make reasonable efforts to secure the 
records after obtaining the necessary release from the 
Veteran.  

As to the claimed dental condition, the Veteran is seeking 
service connection to include on a secondary basis.  See 
38 C.F.R. § 3.310 (2009).  In terms of direct service 
connection, dental conditions are rather unique.  The Veteran 
received notice regarding his claimed dental condition in a 
March 2007 letter.  The Veteran, however, did not receive 
notice of the means by which he can establish service 
connection on a secondary basis.  VCAA notice must be 
tailored to an appellant's claim.  In this case, therefore, 
it must include information on establishing service 
connection on a secondary basis.  See Wilson v. Mansfield, 
506 F.3d 1055, 1059-60 (Fed. Cir. 2007) (holding that VCAA 
notice may be generic, but it must be tailored to the 
specific nature of the Veteran's claim).  Thus, an amended 
VCAA letter regarding this issue must be sent to the Veteran.

Regarding the claims of entitlement to service connection for 
hearing loss and tinnitus, the RO must schedule a VA 
audiologic examination for a determination regarding whether 
the Veteran suffers from tinnitus and from hearing loss 
within the meaning of VA law and regulations.  See 38 C.F.R. 
§ 3.385 (2009) (the regulation defining hearing loss for VA 
purposes).  In the event that either condition is diagnosed, 
the examiner is to provide an opinion regarding etiology.  A 
thorough medical history must be elicited from the Veteran in 
connection with the examination.  

Regarding the alleged shell fragment wounds to the left arm, 
eyes, scalp, throat, and chin, the examiner is to determine 
whether evidence of residuals of any such injury is present.  
If so, after eliciting a complete medical history from the 
Veteran, the examiner is to provide an opinion as to the 
etiology of any residual found.

With respect to hemorrhoids, a VA nurse practitioner 
indicated that the Veteran had claimed chronic rectal 
discharge after hemorrhoid surgery in service and that 
further evaluation was being scheduled.  In any event, a VA 
medical examination should be scheduled to determine whether 
the Veteran currently suffers from hemorrhoids.  If so, the 
examiner should opine regarding the etiology thereof based on 
a history provided by the Veteran and upon a thorough 
physical examination.

As noted in the Introduction, Clemons requires that all 
currently diagnosed mental disorders be considered even if 
the Veteran is only claiming service connection for PTSD.  
Clemons, supra.  The record reflects diagnoses of PTSD and 
depressive disorder not otherwise specified.  The Veteran 
asserts that he served in combat, but has not provided 
sufficient identification of the reported stressors to allow 
for verification of the alleged incidents.  The record also 
contains a formal finding, which is undated but appears to 
have been issued in 2007, by the RO regarding a lack of 
evidence to verify stressors.  The medical evidence of 
record, nonetheless, reflects a possibility of a nexus 
between current psychiatric problems and service.  The 
Veteran's complaints, when considered with his current 
diagnoses, meet the low threshold requirement for obtaining a 
nexus opinion under McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As such, a VA psychiatric examination to determine 
the nature and etiology of any present psychiatric disorders 
should be conducted as directed below.

In a November 2009 statement, a VA nurse practitioner has 
suggested that the Veteran suffers from chronic pain and 
neuropathy due to cold injuries sustained in service.  The 
Veteran did indeed serve in Korea and asserts that he 
suffered from frostbite during that time.  He has previously 
asserted that he suffered separate foot injuries during 
service other than cold injuries.  A VA medical examination 
is necessary in order to determine whether the Veteran 
suffers from residuals of cold injuries in the left leg and 
right foot and any other residuals of foot injuries and for 
an opinion as to the etiology of those residuals, in the 
event that any are found.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran an amended VCAA 
notice regarding his dental claim that 
includes all requisite notice regarding 
that claim to include information 
regarding secondary service connection.  

2.  Ask the Veteran to enumerate all 
private healthcare providers to include 
providers of mental health treatment, to 
include all individual and group therapy 
treatment provided by Family & 
Psychological Service Inc.  After 
obtaining the requisite release, make 
reasonable efforts to secure any 
identified records that have not yet been 
added to the claims file.

3.  Associate with the claims file all 
clinical records from the Veterans Health 
Clinic at Gloucester County dated from 
January 2006 to the present, Philadelphia 
VAMC dated from January 27, 2007 to the 
present, and all records from the Lebanon 
VAMC.

4.  Schedule a VA audiologic examination.  
The examiner is asked to determine 
whether the Veteran suffers from hearing 
loss within the meaning of VA law and 
regulations and/or tinnitus.  If either 
condition is diagnosed, the examiner is 
asked to opine regarding whether it is at 
least as likely as not (50 percent or 
greater likelihood) related to service.  
The examiner is to elicit a comprehensive 
medical history from the Veteran and to 
review all pertinent documents in the 
claims file.  A full rationale for all 
opinions and conclusions should be 
provided, and the examination report 
should indicate whether the requested 
review of the record took place.

5.  Schedule a VA medical examination to 
determine whether there is any evidence 
of shell or other fragment wounds to left 
arm, eyes, scalp, throat, and/or chin.  
If so, and after obtaining a complete 
medical history from the Veteran, the 
examiner must opine regarding whether any 
diagnosed residual is at least as likely 
as not (50 percent or greater likelihood) 
related to service.  The examiner is to 
elicit a comprehensive medical history 
from the Veteran and to review all 
pertinent documents in the claims file.  
A full rationale for all opinions and 
conclusions should be provided, and the 
examination report should indicate 
whether the requested review of the 
record took place.

6.  Schedule a VA medical examination to 
determine whether the Veteran suffers 
from hemorrhoids.  If so, and after 
obtaining a complete medical history from 
the Veteran, the examiner must opine 
regarding whether hemorrhoids are at 
least as likely as not (50 percent or 
greater likelihood) related to service.  
The examiner is to elicit a comprehensive 
medical history from the Veteran and to 
review all pertinent documents in the 
claims file.  A full rationale for all 
opinions and conclusions should be 
provided, and the examination report 
should indicate whether the requested 
review of the record took place.

7.  Schedule a VA psychiatric examination 
to determine whether the Veteran suffers 
from any acquired psychiatric disorder.  
The examiner should enumerate all 
acquired psychiatric disorders, if any, 
and opine regarding whether and diagnosed 
psychiatric disorder is at least as 
likely as not (50 percent or greater 
likelihood) related to service.  The 
examiner is to elicit a comprehensive 
psychiatric history from the Veteran and 
review all pertinent documents in the 
claims file.  A full rationale for all 
opinions and conclusions should be 
provided, and the examination report 
should indicate whether the requested 
review of the record took place.

8.  Schedule a VA medical examination for 
a determination as to whether the Veteran 
suffers from residuals of cold injuries 
in the left leg and right foot and 
residuals of foot injuries.  In the event 
that such residuals are found, the 
examiner must opine regarding whether any 
identified residuals are at least as 
likely as not (50 percent or greater 
likelihood) related to service.  The 
examiner is to elicit a comprehensive 
medical history from the Veteran and to 
review all pertinent documents in the 
claims file.  A full rationale for all 
opinions and conclusions should be 
provided, and the examination report 
should indicate whether the requested 
review of the record took place.

9.  Readjudicate the issues on appeal.  
If any benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



